DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The Amendment filed May 24, 20222 has been entered. Claims 10-19, 21-25 and 34-35 are pending. Claim 10 has been amended. Claims 33 has been canceled. Claims 34-35 are new. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-19, 21-25 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 2004/0156883 A1; Aug. 12, 2004) in view of Kirch (US 2005/0145193 A1; July 7, 2005), Axelrod (US Patent No. 6,086,940; July 11, 2000), and Greenberg et al. (US Patent No. 5,635,237; June 3, 1997).
Regarding claims 10 and 23, Brown discloses a method of providing an animal chew comprising:
providing a wet rawhide sheet, wherein the rawhide sheet has a water content of 65-70% ([0017]), thus falling within the claimed range of 60-80% or greater,
piercing said rawhide sheet with a plurality of needles, corresponding to applicant’s pins, to form micropores in the rawhide sheet ([0196]), and 
drying the rawhide sheet ([0196]).
With respect to the thickness of the rawhide sheet, Brown teaches that the needles puncture through the entire rawhide sheet as they contact an adjacent roller ([0196]). Brown discloses that the needles are 0.25 inches long, or 6.35 mm long ([0196]). Therefore, the thickness of the rawhide sheet would be less than 6.35 mm as the needles extend through the sheet, which overlaps the claimed range thickness of 0.5 to 4.0 mm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Further, it would have been obvious to one of ordinary skill in the art to vary the thickness of the rawhide sheet depending on the desired thickness of the end product. A thicker rawhide sheet will result in a thicker final rawhide chew that would last longer than a rawhide chew with a thinner rawhide sheet. Therefore, varying the thickness is merely routine experimentation that is well within the ordinary skill in the art and an obvious variant over the prior art. 
With respect to piercing said rawhide sheet with a plurality of pins on a carrier plate or on a calender roller, Brown further teaches that the rawhide sheet can be punctured by a set of plates, an upper plate, corresponding to applicant’s carrier plate, and a lower plate ([0197]). The upper plate of Brown carries the needles, or pins, and the two plates are forced together to pierce the rawhide sheet ([0197]). 
Additionally, Brown teaches that the rawhide sheet can be punctured by a set of rollers (e.g. calender rollers), a top roller and a bottom roller, corresponding to applicant’s bearing roll ([0196]). The top roller of Brown carries the needles, or pins, which pierce the rawhide sheet as it is fed between the two rollers ([0196]). 
With respect to the pins having a support additive as claimed, Brown teaches that the rawhide is soaked in an impregnation solution and then punctured using hollow needles ([0196]). Brown further teaches that the impregnation solution contains starch ([0159]) and can also comprise vitamins ([0175]) and minerals (e.g. calcium and sodium) ([0170]-[0176]). Brown clearly discloses creating micropores using hollow needles and supplying a rawhide sheet with starch through an impregnation solution, but fails to teach the needles, or pins, having the support additive comprising starch.
Kirch discloses a method of enhancing a rawhide pet chew, wherein a flavor additive, corresponding to applicant’s support additive, is injected into the rawhide sheet using a needle loaded with the flavor additive ([0028]). Kirch teaches that the flavor additive may be added by a variety of known means, including a squeeze bottle, a mechanized process, a tube, needle, or syringe and so forth ([0028]). Therefore, Kirch teaches that it is known in the art to provide a needle, or pin, having a support additive that is injected, or loaded, into a rawhide sheet. 
Kirch merely discloses a different method of impregnating a rawhide sheet with a support additive and further teaches that it can be done using a variety of methods, including a mechanized process, which is taught by Brown ([0168]). Brown also discloses forming micropores in a rawhide sheet that can be loaded with a support additive during impregnation. 
It would have been obvious to one of ordinary skill in the art to have the hollow needles of Brown have the support additive containing starch as taught by Brown, to inject into the micropores of the rawhide sheet based upon what is taught by Kirch. Doing so would eliminate the soaking step of Brown and allow for the piercing of the rawhide sheet and loading of the support additive to be done in a single step. This is merely substitution of one known method of impregnating a rawhide sheet with a support additive for another to yield the predictable result of loading a support additive into the micropores of the rawhide sheet of Brown.
With respect to the micropores having a shape, Brown that the piercing can be shaped into stars, shapes, etc. ([0116]). The examiner notes however, that the term “shape” is broad. As Brown teaches that the rawhide sheet is pierced with needles to form micropores, Brown teaches that the micropores have a “shape” as any shape is considered to meet the claimed limitation.
With respect to the size and density of the pores in the rawhide sheet, Brown discloses in one example that the needles are 1/8 in. in diameter, or 3175 micrometers, and are spaced every ¼ inch apart, or every 0.635 cm, which equals 2.48 holes per square centimeter, thus falling within the claimed pore density range of 1 to 100 pores per square centimeter ([0196]). Brown further teaches that the holes, or pores, can have varying diameters and be closely spaced or widely spaced (See Figures 2-5, [0098]-[0101]).
It would have been obvious to one of ordinary skill in the art to vary the largest linear cross-sectional length of the pores. Varying the length of the pore does nothing more than increase the amount of open space in the rawhide sheet, which is expected and therefore is an obvious variant over the prior art. Brown discloses that the rawhide sheet impregnated with the support additive enhances the rawhide chews’ performance by controlling, removing, and/or disrupting biofilms in pets with corresponding improvement in fetid breath ([0075]-[0081]) and therefore it would have been obvious to vary the length of the pores depending on the desired amount of support additive loaded into the rawhide sheet. 
With respect to the water content of the dried rawhide sheet being from 1 to 20% by weight, Brown teaches drying the rawhide sheet ([0196]) and further teaches that the final product has a water content less than about 13% in order to provide a safe and stable pet chew ([0104]). Therefore, Brown teaches drying the rawhide sheet to a moisture content falling within the claimed range. 
Brown teaches forming the micropores as described above, buts fails to specifically teach that the support additive prevents the micropore from closing and assists to maintain the micropore shape. 
The examiner notes, however, that the combination of the prior art, Brown in view of Kirch, teach piercing a rawhide sheet and injecting a support additive into the rawhide sheet. Brown additionally teaches that the support additive can be starch, which is the same as the instant invention. Therefore, one of ordinary skill in the art would expect the micropores to remain open due to the injection of the same support additive as claimed. 
Additionally, the micropores remaining open due to the presence of the support additive would be dependent upon the type of support additive used. Different types of support additives might not have the characteristics to prevent the micropore from closing, such as a certain viscosity or consistency. Therefore, it is well within the ordinary skill in the art to vary the type of support additive to result in a desired rawhide sheet having the support additive loaded into the micropores, which is well understood, routine and conventional in the art. 
Further, based upon what it taught by Brown, wherein the support additive is the same as claimed, one of ordinary skill in the art would expected the micropores of the prior art to remain open. 
With respect to the support additive comprising a mixture of starch, calcium carbonate, at least one vitamin and at least one mineral, as stated above, Brown teaches that the impregnation solution contains starch ([0159]) and can also comprise vitamins ([0175]) and minerals (e.g. calcium and sodium) ([0170]-[0176]).
Axelrod teaches a method of making an animal chew, wherein the animal chew comprises calcium carbonate to serve as a nutritional source of calcium (col 2 lines 45-50). 
As Brown teaches that additional ingredients can be present in the impregnation solution to improve the properties of the animal chew, it would have been obvious to one of ordinary skill in the art to add calcium carbonate to the impregnation solution of Brown in order to provide a suitable source of calcium to the animal chew as taught by Axelrod. Doing so ensures the animal chew of Brown serves as a nutritional source of calcium for the animal. 
It further would have been obvious to provide the starch, vitamin, mineral, and calcium carbonate in a mixture together so as to impregnate the rawhide in a single step. Brown teaches that the impregnating solution comprises a mixture of ingredients and therefore it would have been obvious for the mixture to further comprise calcium carbonate as taught by Axelrod for all the reasons stated above. 
The prior art, as stated above, teaches the support additive, but teaches that the support additive is provided in a solution and not a dry powder. 
Greenberg teaches a rawhide pet chew that comprises additives, wherein the additives can be provided as dry additives, such as powders that include vitamins and nutritional supplements (col 8 lines 10-18). 
Therefore, as Greenberg teaches that it is known in the art to provide additives for a rawhide chew in the form of a dry powder, it would have been obvious to one of ordinary skill in the art to have the support additive mixture as described in claim 10 be provided in the form of a dry powder. Greenberg clearly teaches that a dry powder is known in the art for providing additives to a pet chew and therefore the support additive as described above, containing starch, calcium carbonate, vitamins and minerals, being provided in a dry powder as taught by Greenberg would predictably yield the same result of impregnating the rawhide of Brown with support additives. It is well known in the art as taught by Greenberg that support additives can be supplied to a rawhide chew in the form of wet or dry ingredients, and therefore it would have been obvious to use dry ingredients if desired. 
Regarding claim 11, Brown further teaches removing a portion of water from the rawhide sheet before drying the rawhide sheet ([0031]).
Regarding claim 12, Brown additionally teaches that the rawhide sheet is stretched prior to drying ([0116]).
Regarding claim 13, Brown teaches that the rawhide sheet can be punctured by a set of plates, an upper plate, corresponding to applicant’s carrier plate, and a lower plate, corresponding to applicant’s receiving plate ([0197]). The upper plate of Brown carries the needles, or pins, and the two plates are forced together to pierce the rawhide sheet ([0197]). 
Regarding claim 14, the lower plate, or receiving plate, of Brown includes a material that allows for receiving of the needles from the upper plate when piercing the rawhide sheet ([0197]). Therefore, Brown is considered to teach a lower plate having holes for receiving the needles therein.
Regarding claim 15, Brown teaches removing a portion of water from the rawhide sheet before drying the rawhide sheet by compressing between two rollers ([0031]). Brown fails to specifically teach compressing the rawhide sheet between the two plates to remove a portion of the water, however, the rawhide sheet will have force applied to it when the two plates are compressed together to puncture the rawhide sheet ([0197]). Therefore, as Brown teaches compressing the rawhide sheet between the two plates and compressing would expel any amount of water as shown by Brown regarding compressing between two rollers, Brown is considered to teach removing a portion of water by compressing between the two plates.
Regarding claim 16, Brown teaches that the rawhide sheet can be punctured by a set of rollers (e.g. calender rollers), a top roller and a bottom roller, corresponding to applicant’s bearing roll ([0196]). The top roller of Brown carries the needles, or pins, which pierce the rawhide sheet as it is fed between the two rollers ([0196]). 
Regarding claim 17, Brown further teaches removing a portion of water from the rawhide sheet before drying the rawhide sheet by passing the rawhide sheet between two rollers, a top roller, corresponding to applicant’s squeeze roll, and a bottom roller, corresponding to applicant’s bearing roll ([0031] and [0196]).
Regarding claim 18, Brown additionally teaches that the rawhide sheet is stretched prior to drying ([0116] and [0196]). As the rawhide sheet is compressed between two rollers, corresponding to applicant’s tenter rolls, the compression would stretch the rawhide sheet. Further the amount of stretching would depend on the distance between the two rollers. A smaller distance would compress the rawhide sheet more and therefore result in more stretching.
Regarding claim 19, as stated above, Brown teaches that the rawhide is soaked in an impregnation solution and then punctured using hollow needles ([0196]). Brown clearly discloses creating micropores using hollow needles, but fails to teach loading a support additive through the hollow needles and into the micropores as claimed. 
Kirch discloses a method of enhancing a rawhide pet chew, wherein a flavor additive, corresponding to applicant’s support additive, is injected into the rawhide sheet using a needle loaded with the flavor additive ([0028]). Kirch teaches that the flavor additive may be added by a variety of known means, including a squeeze bottle, a mechanized process, a tube, needle, or syringe and so forth ([0028]). The needle of Kirch is necessarily hollow as the support additive travels through the needle to impregnate the rawhide sheet. Therefore, Kirch is considered to teach loading a support additive through a hollow needle to inject the rawhide sheet with the additive through the hollow needle.
Kirch merely discloses a different method of impregnating a rawhide sheet with a support additive and further teaches that it can be done using a variety of methods, including a mechanized process, which is taught by Brown ([0168]). Brown also discloses forming micropores in a rawhide sheet that can be loaded with a support additive during impregnation. 
It would have been obvious to one of ordinary skill in the art to have the hollow needles of Brown filled with the support additive containing to inject into the micropores of the rawhide sheet based upon what is taught by Kirch. Doing so would eliminate the soaking step of Brown and allow for the piercing of the rawhide sheet and loading of the support additive to be done in a single step. This is merely substitution of one known method of impregnating a rawhide sheet with a support additive for another to yield the predictable result of loading a support additive into the micropores of the rawhide sheet of Brown.
Regarding claim 21, as stated above, Brown teaches in one example that the holes are 1/8 in. in diameter, or 3.175 mm ([0196]). Brown further teaches that the holes, or pores, can have varying diameters and be closely spaced or widely spaced (See Figures 2-5, [0098]-[0101]). With respect to the thickness of the rawhide sheet, Brown teaches that the needles puncture through the entire rawhide sheet as they contact an adjacent roller ([0196]). Brown discloses that the needles are 0.25 inches long, or 6.35 mm long ([0196]). Therefore, the thickness of the rawhide sheet would be less than 6.35 mm as the needles extend through the sheet.
Brown fails to specifically teach that the holes have a length greater than the thickness of the rawhide sheet, however, Brown teaches that the holes can have varying diameters and therefore it would have been obvious to one of ordinary skill in the art to vary either the thickness of the rawhide sheet or the size of the needles depending on the desired micropore length to rawhide sheet thickness ratio. Varying the length of the pore does nothing more than increase the amount of open space in the rawhide sheet, which is expected and therefore is an obvious variant over the prior art. As stated above, Brown discloses that the rawhide sheet impregnated with the support additive enhances the rawhide chews’ performance by controlling, removing, and/or disrupting biofilms in pets with corresponding improvement in fetid breath ([0075]-[0081]) and therefore it would have been obvious to vary the length of the pores depending on the desired amount of support additive loaded into the rawhide sheet. 
Regarding claim 22, Brown further teaches that the wet rawhide sheet can include a resin compound ([0156]-[0164]).
Regarding claim 24, as stated above, Brown discloses piercing the rawhide sheet with needles, but fails to specifically disclose that the needles have three or more arms. Brown, however, discloses that “impregnating” can be achieved by various physical means including punching, drilling, fibrillating, meshing scoring, etc. ([0116]). Brown discloses that the penetrations can be shaped into stars, shapes, etc. ([0116]). Fig 1 of Brown further shows a penetration with a “needle” that has two arms as the penetration made two lines or slits. 
As Brown discloses a variety of ways that the rawhide can be penetrated to impregnate a substance and further teaches that the penetrations can be shapes, it would have been obvious to one of ordinary skill in the art to have the needles of Brown include three or more arms in order to penetrate more surface area of the rawhide and/or add a shape design in the rawhide. Adding more arms to the needle of Brown merely increases the capacity to create designs or cover a wider surface area of the rawhide, which is expected and an obvious variant over the prior art. As stated above, Brown discloses that the rawhide sheet impregnated with the support additive enhances the rawhide chews’ performance by controlling, removing, and/or disrupting biofilms in pets with corresponding improvement in fetid breath ([0075]-[0081]) and therefore having a needle with three or more arms would predictably increase the amount of support additive that can be loaded into the rawhide sheet to enhance the rawhide chew performance for the pet. 
Regarding claim 25, as stated above, Brown discloses piercing the rawhide sheet with needle, but fails to specifically disclose that the needles have a triangular, quatrefoil, or square cross section. Brown, however, discloses that “impregnating” can be achieved by various physical means including punching, drilling, fibrillating, meshing scoring, etc. ([0116]). Brown discloses that the penetrations can be shaped into stars, shapes, etc. ([0116]). 
As Brown discloses a variety of ways that the rawhide can be penetrated to impregnate a substance and further teaches that the penetrations can be shapes, it would have been obvious to one of ordinary skill in the art to have the cross section of the needles of Brown be in any shape in order to penetrate more surface area of the rawhide and/or add a shape design in the rawhide. This is merely a change in design of the needle of Brown, which increases the capacity to create designs or cover a wider surface area of the rawhide, which is expected and an obvious variant over the prior art for the same reasons as stated above. 
Regarding claims 34-35, with respect to the size and density of the pores in the rawhide sheet, Brown discloses in one example that the needles are 1/8 in. in diameter, or 3.175 mm, and are spaced every ¼ inch apart, or every 6.35 cm ([0196]). Brown further teaches that the holes, or pores, can have varying diameters and be closely spaced or widely spaced (See Figures 2-5, [0098]-[0101]).
It would have been obvious to one of ordinary skill in the art to vary the pore size and the spacing between the pores. Increasing or decreasing the pore size does nothing more than vary the amount of open space available in the rawhide sheet for the support additive, which is expected and therefore is an obvious variant over the prior art. Brown discloses that the rawhide sheet impregnated with the support additive enhances the rawhide chews’ performance by controlling, removing, and/or disrupting biofilms in pets with corresponding improvement in fetid breath ([0075]-[0081]). Therefore, it would have been obvious to one of ordinary skill in the art to vary the pore size and the spacing of the pores depending on the desired amount of support additive loaded into the rawhide sheet to enhance the rawhide as taught by Brown. 


Response to Arguments
Applicant’s arguments have been fully considered but were not found persuasive. 
Applicant argues that the prior art fails to teach providing a dry powder support additive loaded into a needle to impregnate a rawhide sheet. Applicant states that Greenberg teaches that a dry powder flavor additive can be added to the rawhide, but teaches that it is added to the rawhide before extruding and therefore would not have been obvious to modify the primary references and pierce a rawhide sheet with a support additive in the form of a dry powder. 
This is not found persuasive as it is well known in the art to pierce a rawhide sheet with a support additive as taught by Brown and Kirch. Greenberg is relied upon to show that support additives for rawhide can be in either liquid or dry powder form, depending on the type of additive it is. Therefore, as it is already known in the art to load a support additive into a needle and pierce a rawhide sheet with the needle to then impregnate the rawhide sheet with the support additive, it would have been obvious to merely use a dry form of support additive based upon the teachings of Greenberg depending on the type of additive desired. 
Greenberg clearly teaches that a dry powder is known in the art for providing additives to a pet chew and therefore the support additive as described above, containing starch, calcium carbonate, vitamins and minerals, being provided in a dry powder as taught by Greenberg would predictably yield the same result of impregnating the rawhide of Brown with support additives. It is well known in the art as taught by Greenberg that support additives can be supplied to a rawhide chew in the form of wet or dry ingredients, and therefore it would have been obvious to use dry ingredients if desired. 
Further, this is merely a substitution of one known form of support additive for another to yield the same predictably result of impregnating a rawhide sheet with a support additive. This is further taught in Kirch, which teaches a method of enhancing a rawhide pet chew, wherein a flavor additive, corresponding to applicant’s support additive, is injected into the rawhide sheet using a needle loaded with the flavor additive ([0028]). Kirch teaches that the additive can be in dry powder form ([0010] and [0021]). Therefore, it is well known in the art to load a dry powder additive into a rawhide sheet. 
For the reasons states above, the claims remain rejected under 103. 


Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHANIE A COX/Primary Examiner, Art Unit 1791